department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date may contact person uniform issue list identification_number telephone number fld l624 legend a m m m m n m r z z o r - - o n x - dear sir or madam this is in reply to t’s letter requesting rulings that the sale of real_property to a private_foundation will not be a direct or indirect act of self-dealing under section d a of the internal_revenue_code as to t f f1 or f2 decedent c is the substantial_contributor who created first private_foundation trust t and later both being created years prior to the acquisition and the proposed private_operating_foundation f sale of property l by the parties in this ruling letter a private_foundation under sec_509 of the code t is a charitable_trust that is exempt from federal_income_tax under sec_501 of the t provides major financial t2 the t would exert expenditure code and is support to f other and unrelated bank trustee of t is not on the governing body of f responsibility under sec_4945 of the cote as to its grants to f individual t1 ason of a first cousin of is one of the two trustees of t c f is a nonprofit charitable corporation that is exempt from federal_income_tax under sec_501 of the code is a private_foundation under sec_509 of the code and is an operating_foundation under sec_4942 of the code f operates site e open to the public which must not exceed acres f has t1 as one of f’s seven directors the directors of f are not compensated under the terms of c's trust f could only buy adjacent property for any additions to site e l was the next-to- until expansion of e previously anticipating e’s expansion and rising local adjacent residential_real_property next to m urban land prices f1 and f2 nephews of c bought the property l for its eventual transfer to the next- to-adjacent exempt use site e in recent years by its acquisition of adjacent property m t or f1 and f2 propose to sell property l lis now worth about y dollars considerably more than x x dollars which they paid for l years ago the costs relating to the sale transaction such as transfer_taxes title fees or taxes insurance and other settlement costs will be conventionally and reasonably allocated between buyer t and sellers f1 and f2 f1 f1 and f2 are and f2 do not have any position or vote in t only two of the seven directors of f t1 is only one of the two directors of t t and f have approved the purchase to trust t for the same price of the following rulings are requested sellers f1 and f2 are not disqualified persons under sec_4946 of the code with respect to trust t and the purchase of the real_property l by trust t from f1 and f2 will not constitute a direct act of self-dealing under sec_4941 of the code the purchase of l by t from f1 and f2 will not constitute an indirect act of self- dealing under sec_4941 of the code even though f1 and f2 are disqualified persons with respect to f one trustee t1 of t f and the real_property l will be held by t for use by f is also a director of sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 that are private_foundations subject_to the provisions of chapter sec_4941 of the code imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides in pertinent part that the term self-dealing means any direct or indirect sale of property between a private_foundation and a disqualified_person as - defined in sec_4946 sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides that an act of self-dealing can be a direct or indirect transaction and it is immaterial whether the transaction results in a benefit to the private_foundation sec_53_4941_d_-1 of the regulations provides that indirect self-dealing shall not include private any transaction between a disqualified_person and an organization controlled by a foundation if i the transaction results from a business relationship which was established before such transaction constituted an act of self-dealing without regard to this paragraph b ii the transaction was at least as favorable to the organization controlled by the foundation as an arm's-length_transaction with an unrelated_person and iii either a the organization controlled by the foundation could have engaged in the transaction a severe economic hardship to such with someone other than a disqualified_person only at organization or b because of the unique nature of the product or services provided by the organization controlled by the foundation the disqualified_person could not have engaged in the transaction with anyone else or could have done so only by incurring severe economic hardship see example of sec_53 d -1 b which states a manufacturer of certain electronic computers private_foundation w owns the controlling_interest of the voting_stock of example corporation x a disqualified_person with respect to w owns the patent for and manufactures one of the essential component parts used in the computers has been making regular purchases of the patented component from y since subject_to the same terms as x could not buy similar components all other purchasers of such component parts from another source it could not continue to purchase these components from y since it would then be forced to develop a computer which could be constructed with other components under these circumstances the continued purchase by x from y of these components shall not be an indirect act of self-dealing between w and y x would suffer severe economic hardship if consequently corporation y x sec_53_4941_d_-1 of the regulations describes a controlled organization to describe indirect self-dealing between a disqualified_person and an organization controlled by a private_foundation the regulation provides that a controlled organization can be an operating_foundation an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_4946 of the code defines the disqualified persons subject_to sec_4941 sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 is not a disqualified_person sec_4946 of the code provides that a disqualified_person includes a person who is a substantial_contributor as defined in sec_507 to the private_foundation sec_507 provides that a substantial_contributor is a person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions received by the foundation before the close of the tax_year of the foundation in which the contribution is received by the foundation from such person sec_4946 of the code provides that a disqualified_person includes a foundation_manager described in sec_4946 sec_4946 of the code provides that a foundation_manager is an officer director or trustee of the private_foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 of the code provides that a disqualified_person includes a person who is an owner of more than percent of i the total combined voting power of a corporation ii iii the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_4946 of the code provides that a disqualified_person includes a member_of_the_family as defined in sec_4946 of any individual described in sec_4941 sec_4941 or sec_4941 cited above sec_4946 of the code provides that the family of any individual shall include only his or her spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren it is noted that this provision does not include brothers or sisters nephews or nieces or cousins sec_4946 of the code provides that a disqualified_person includes a corporation in which persons described in sec_4946 sec_4946 sec_4946 or sec_4946 own more than percent of the profits interest in this case f1 and f2 are directors only of f and are not trustees of t under the definition of control by majority voting or by veto power as described in sec_53_4941_d_-1 of the regulations f1 and f2 do not control t and do not control t’s decision to purchase their real_property f1 and f2 nephews of c are as directors of f disqualified persons under sec_4946 of the l code with respect to f but not as to the purchaser t t's purchase of l from f1 and f2 will not be any direct self-dealing sale to t by any of t’s disqualified persons as defined in sec_4946 which does not include nephews as members of the family further based on the unique facts and circumstances described such as the lack of control of foundations f or t by the sellers f1 and f2 considering l being adjacent to e the sale of l at a price considerably less than fair_market_value and the necessity of l for e’s mission the sale by f1 and f2 of l to expand the exempt use site e will not be an indirect act of self-dealing between f1 and f2 as to t or f under sec_4941 of the code see sec_53 d -1 b of the regulations accordingly we rule that sellers f1 and f2 are not disqualified persons under sec_4946 of the code with respect to purchaser t and the purchase of the real_property l by t from f1 and f2 will not constitute any direct act of self-dealing under sec_4941 of the code t's purchase of l from f1 and f2 will also not constitute an indirect act of self-dealing under sec_4941 of the code even though f1 and f2 nephews of c are disqualified persons as two of the seven directors of f t1 one of the two trustees of t and son of a cousin of c is one of f’s seven directors and the real_property l will be held by t for use by private_operating_foundation f at site e founded by c because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely terrell m berkovsky manager exempt_organizations technical group
